FILED
                           NOT FOR PUBLICATION                              JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT




UNITED STATES OF AMERICA,                        No. 09-10482

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00256-RLH-
                                                 PAL-1
  v.

                                                 MEMORANDUM *
ELVERIA RODRIGUEZ-QUIROS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                             Submitted July 12, 2011 **
                             San Francisco, California

Before: SILVERMAN and GRABER, Circuit Judges, and WRIGHT, District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Otis D. Wright, II, United States District Judge for the
Central District of California, sitting by designation.
      Defendant Elveria Rodriguez-Quiros appeals the district court’s denial of her

motion to suppress the drugs found in her car’s bumper. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

      The record does not support the defendant’s claim that the district judge

improperly rejected the magistrate judge’s factual findings. The district judge

adopted the magistrate judge’s findings, but reached a different legal conclusion

regarding probable cause.

      Having obtained the defendant’s lawful consent to search the vehicle, the

troopers were within their rights to inspect and probe a pre-existing hole in the

bumper. Upon discovering white powder and observing what looked like tape, the

troopers had probable cause to believe that the normally empty bumper contained

drugs. See United States v. Ewing, 638 F.3d 1226, 1231 (9th Cir. 2011).

      AFFIRMED.




                                           2